  Case 3:20-cv-02252-AJB-LL Document 12 Filed 04/21/21 PageID.56 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     DANNY ALLEN, individually and on          Case No.: 3:20-cv-02252-AJB-LL
11 behalf of all others similarly situated,

12
                        Plaintiff,             ORDER RE: JOINT MOTION FOR
13                                             DISMISSAL OF ACTION WITHOUT
                                               PREJUDICE
14        vs.
15
     LVNV FUNDING, LLC,
16

17                      Defendant.
18

19

20        Having received the parties’ Joint Motion for Dismissal of this action without
21 prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), IT IS HEREBY ORDERED that

22 this action is dismissed in its entirety without prejudice with each party to bear its own

23 attorney’s fees and costs.

24        IT IS SO ORDERED.
25 Dated: April 21, 2021

26

27

28

                                               -1-
                ORDER RE: JOINT MOTION FOR DISMISSAL OF ACTION WITHOUT PREJUDICE
